Preble County, No. CA95-01-001. This cause is pending before the court as an appeal from the Court of Appeals for Preble County. Upon consideration of the motion of A1 Edmunds and Lyn Cunningham to withdraw as counsel for appellant,
IT IS ORDERED by the court that the motion to withdraw as counsel for appellant be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the Ohio Public Defender is appointed to represent appellant, Dennis B. McGuire, and that appellant’s merit brief shall be due by July 29, 1996.